GODDARD, District Judge.
The motion to reopen the reorganized estate so as to permit the petitioner to exchange her bonds after the bar date must be denied. Duebler v. Sherneth Corp., 2 Cir., 160 F.2d 472; North American Car Corp. v. Peerless Weighing & Vending Mach. Corp., 2 Cir., 143 F.2d 938.
*316The amendment to Rule 60(b) of the Federal Rules of Civil Procedure, 28 U.S.C.A., does not avail the petitioner. See Grand Union Equipment Co. v. Lippner, 2 Cir., 167 F.2d 958.
Motion denied.
Settle order on notice.